            Case 1:20-cv-00589-LAS Document 1 Filed 05/12/20 Page 1 of 20

                                                                   Receipt number AUSFCC-6175000

                IN THE UNITED STATES COURT OF FEDERAL CLAIMS


ALVER VALLES-PRIETO,
                              Plaintiff,
                       v.
                                                                  20-589 C
                                                     Case No. __________

UNITED STATES OF AMERICA,
                              Defendant.



                                           COMPLAINT

                                       INTRODUCTION

       1.       In this action, Plaintiff Alver Valles-Prieto, who served in the United States Air

Force with distinction for nearly ten years, challenges the Air Force’s failure to award him a

medical retirement.

       2.       Mr. Valles-Prieto enlisted in the Air Force in 2005. He was diagnosed with

Depressive Disorder in February 2013, shortly before the start of his eighth year of service. In

spite of this diagnosis and several physical ailments that were causing him significant pain, Mr.

Valles-Prieto wanted to re-enlist on active duty or, failing that, join the Air Force Reserve. But

because of his depression, he was prohibited from doing either.

       3.       Mr. Valles-Prieto was responsible for repairing and inspecting F-15 avionics

systems, a position that required a Secret security clearance. When that clearance came up for

renewal, the Air Force determined that his mental health diagnosis rendered him ineligible.

Without a clearance, Mr. Valles-Prieto could no longer perform his job, which led to the denial

of his re-enlistment on active duty and his administrative separation from the Air Force in

January 2015. His mental health diagnosis also rendered him ineligible to enlist in the Air Force

Reserve.


                                                1
            Case 1:20-cv-00589-LAS Document 1 Filed 05/12/20 Page 2 of 20



       4.       Mr. Valles-Prieto was honorably discharged from the Air Force, but he should

have received a Medical Disability Retirement. Because his mental health condition prevented

his continued military service, he should have been referred to the Integrated Disability

Evaluation System (IDES) and evaluated by the Medical Evaluation Board (MEB) and Physical

Evaluation Board (PEB). Had that occurred, he would have been awarded a Medical Disability

Retirement and all the ancillary benefits it carries.

       5.       In June 2018, Mr. Valles-Prieto asked the Air Force Board for Correction of

Medical Records (BCMR or the “Board”) to correct his records and award him the medical

retirement status that he should have received in 2015. In that application, he explained that the

Air Force had violated his rights by not referring him to the IDES and that, if it had done so, he

would have been awarded medical retirement.

       6.       Both the Medical Advisor and Mental Health Advisor who reviewed Mr. Valles-

Prieto’s case file acknowledged that his mental health diagnosis interfered with his ability to

obtain a security clearance, and that his inability to obtain a clearance made him ineligible to re-

enlist in the Air Force on active duty or to enlist in the Air Force Reserve. Yet the Mental Health

Advisor concluded—without citing any supporting evidence—that Mr. Valles-Prieto was still

“fit” for continued military service and that even if Mr. Valles Prieto were unfit at the time of his

discharge, he had a mental health disorder prior to joining the Air Force and was therefore

ineligible to receive medical retirement. The Mental Health Advisor also concluded—without

citing any supporting evidence, regulations, or laws—that Mr. Valles-Prieto had refused certain

types of treatment for his Depressive Disorder, and so did not adequately take responsibility for

his own care, and therefore, did not deserve medical retirement.




                                                   2
            Case 1:20-cv-00589-LAS Document 1 Filed 05/12/20 Page 3 of 20



       7.       Mr. Valles-Prieto filed a letter protesting these conclusions and recommendations.

He explained, among other things, that because his depression prevented him from obtaining a

security clearance, it rendered him “unfit” for military service, and there was no evidence he had

a preexisting mental health disorder before he joined the Air Force. Mr. Valles-Prieto also

explained that because noncompliance with treatment can be a symptom of a mental health

condition, even if he had refused certain treatment for his condition, it should not be held against

him. But the Board denied his application for relief, concluding in three short sentences that it

agreed with the recommendations from the Medical and Mental Health Advisors. The Board did

not cite any evidence from Mr. Valles-Prieto’s file or any laws or regulations, or address any of

Mr. Valles-Prieto’s objections. That decision—which ignores the undisputed facts that show Mr.

Valles-Prieto was entitled to IDES referral and medical retirement and fails to adequately explain

the BCMR’s reasoning—was arbitrary, capricious, contrary to law, and unsupported by

substantial evidence.

       8.       Plaintiff therefore brings this action against Defendant, the United States of

America, to obtain redress for that error.

                                  NATURE OF THE ACTION

       9.       This action is brought under 10 U.S.C. § 1201 for pay and benefits of medical

retirement, due to Depressive Disorder, as well as the correction of the record regarding Mr.

Valles-Prieto’s separation from the U.S. Air Force.

       10.      At the time of Mr. Valles-Prieto’s separation, Department of Defense Instruction

(DoDI) 1332.18 (Aug. 5, 2014), required the Air Force to refer Mr. Valles-Prieto to the

Integrated Disability Evaluation System (IDES) process to determine whether he was entitled to

a medical retirement. The Air Force, however, failed to provide the required referral. Instead, it




                                                 3
          Case 1:20-cv-00589-LAS Document 1 Filed 05/12/20 Page 4 of 20



discharged Mr. Valles-Prieto without consideration of a medical retirement on January 31, 2015,

and barred his re-enlistment. In so doing, it overlooked Mr. Valles-Prieto’s significant, duty-

limiting mental health disorder.

       11.     Mr. Valles-Prieto asked the Air Force Board for the Correction of Military

Records (BCMR or the “Board”) to correct this error, but the Board improperly denied him the

benefits to which he was entitled. The BCMR acknowledged that Mr. Valles-Prieto’s mental

health diagnosis made it impossible to maintain a security clearance. His inability to maintain a

clearance was incompatible with his job requirements and accordingly prohibited him from re-

enlisting and from joining the Air Force Reserve. Nevertheless, the BCMR justified its refusal to

provide medical retirement status by relying on the Mental Health Advisor’s determination that

Mr. Valles-Prieto had a mental health disorder prior to joining the Air Force—a determination

directly contradicted by the record. The Board also relied on the Mental Health Advisor’s

conclusion that Mr. Valles-Prieto had refused certain types of treatment for his Depressive

Disorder, and so he had not adequately taken responsibility for his own care and therefore did

not deserve medical retirement—a conclusion devoid of any citation to supporting evidence,

regulations, or laws.   The BCMR also failed to respond to Mr. Valles-Prieto’s arguments

disputing those unsupported determinations.

       12.     Each of these failures rendered the Board’s decision arbitrary and capricious,

unsupported by substantial evidence, and contrary to law.

                                   JURISDICTION AND VENUE

       13.     This Court has jurisdiction over this action pursuant to the Tucker Act, 28 U.S.C.

§ 1491(a)(1) and (2).




                                               4
          Case 1:20-cv-00589-LAS Document 1 Filed 05/12/20 Page 5 of 20



       14.     The statutory basis for invoking jurisdiction is 10 U.S.C. § 1201, which requires

the payment of disability retirement compensation once a disability is found qualifying and,

therefore, constitutes a money-mandating provision.

       15.     Mr. Valles-Prieto has exhausted his administrative remedies by seeking relief

from the BCMR before commencing this action.

       16.     In accordance with 28 U.S.C. § 2501, this action is brought within six years of the

BCMR’s denial of Mr. Valles-Prieto’s request for a correction of his record.

                                             PARTIES

       17.     Staff Sergeant Alver Valles-Prieto is a citizen of the United States and served in

the United States Air Force from February 16, 2005, until January 31, 2015, when he was

honorably discharged.

       18.     The Defendant is the United States of America, acting by and through the

Department of the Air Force, an agency of the United States Government. This Complaint may

interchangeably refer to the Defendant as the “United States,” “Defendant,” or the “Air Force.”

                                  FACTUAL ALLEGATIONS

                  Background on the Military Disability Evaluation System

       19.     Chapter 61 of Title 10 of the United States Code establishes the IDES process

through which the Air Force discharges airmen.

       20.     These statutes governing the IDES process authorize the Secretaries within the

Department of Defense, including the Secretary of the Air Force, to separate a member of the

armed forces when it is determined that the member is “unfit” to perform the duties of his office,

grade, rank, or rating due to physical or mental disability.




                                                  5
          Case 1:20-cv-00589-LAS Document 1 Filed 05/12/20 Page 6 of 20



       21.     For enlisted members of the Air Force, a “rating” reflects an individual’s

operational field, such as Electrical/Environmental Systems Journeyman.

       22.     The “grade” of enlisted personnel, such as Mr. Valles-Prieto’s grade of E-4,

determines the duties that are required of an individual within a particular rating.

       23.     Chapter 61 of Title 10 of the U.S. Code provides the Secretary with broad

discretion to design the regulations for determining fitness. See 10 U.S.C. § 1216(a)–(b).

       24.     Air Force Instruction (AFI) 36-3208 establishes the Air Force IDES under the

provisions of Title 10, United States Code, Chapter 61, and DoDI 1332.18.

       25.     The IDES consists of several phases of evaluation and review that result in a final

disability determination for an Airman.

       26.     The IDES process begins when an Airman’s primary care physician determines

that the Airman suffers from a permanent medical condition that prevents him from performing

his duties or creates a health or safety risk to his fellow service members.

       27.     An IDES referral must be made within one year from the date of diagnosis of a

medical condition that renders a service member unable to return to full military duty. DoDI

1332.18, Vol. I, Appx. 1 to Encl. 3(2). An IDES referral is also required when a condition

causes “or is expected to cause significant duty impairment or limitations for greater than one

year.” AFI 48-123, 5.3.12; see id. 5.3.12.2.1 (providing that IDES referral is required for a

mental condition “expected to have persistent duty impairment (more than 1 year despite

treatment)”). Airmen cannot self-refer into the IDES. See DoDI 1332.18, Vol. I, Appx. 1 to

Encl. 3(2).




                                                  6
          Case 1:20-cv-00589-LAS Document 1 Filed 05/12/20 Page 7 of 20



       28.     After a service member’s referral to the IDES, a Medical Evaluation Board

(MEB) convenes to document the service member’s full clinical medical history. See id. Vol. I,

Encl. 3(2).

       29.     The MEB is charged with determining whether any of the service member’s

mental or physical conditions fail the retention standards set forth by the service member’s

particular military branch. See id. If the MEB decides that none of the service member’s

medical conditions fails medical retention standards, the member is returned to full duty. If the

MEB decides that at least one of the service member’s medical conditions fails medical retention

standards, the member is referred to a Physical Evaluation Board (PEB). See id. Air Force

service members have the right to appeal an MEB’s decision. See id. Vol. I, Encl. 3(4)(b)(2)(g);

Vol. 2, Enc. 3(2)(i).

       30.     The PEB is the sole forum responsible for determining a service member’s fitness

for duty. A service member is to be considered unfit as a result of a physical or mental condition

when the preponderance of the evidence demonstrates that the condition leaves the service

member “unable to reasonably perform [the] duties of his or her office, grade, rank or rating,”

“represents a decided medical risk to the health of the member or to the welfare or safety of other

members,” or “imposes unreasonable requirements on the military to maintain or protect the

Service member.” Id. Vol. I, Appx. 2 to Encl. 3(2).

       31.     The PEB process has four possible outcomes. See id. Vol. I, App. 6 to Encl. 3(5).

A service member can be found:

               a. Fit for duty;

               b. Unfit for duty but ineligible for disability benefits because, among other
                  reasons, the disabling condition was not incurred in the line of duty, existed
                  prior to service, was the result of intentional misconduct or willful neglect, or
                  was incurred during an unauthorized absence;



                                                7
          Case 1:20-cv-00589-LAS Document 1 Filed 05/12/20 Page 8 of 20



               c. Unfit for duty and eligible for medical retirement with monthly disability
                  retirement pay and other benefits; or

               d. Unfit for duty and eligible for medical separation with disability severance
                  pay.

       32.     If a service member is found fit for duty, “[t]he Secretary of the Military

Department concerned may not: (1) Authorize the involuntary administrative separation of a

member based on a determination that the member is unsuitable for deployment or worldwide

assignment after a PEB has found the member fit for the same medical condition; or (2) Deny the

member’s request to reenlist based on a determination that the member is unsuitable for

deployment or worldwide assignment after a PEB has found the member fit for the same medical

condition.” See id. Vol. I, Encl. 3(7)(b).

       33.     If a service member is found unfit and eligible for disability benefits under

outcomes “c” or “d,” then the PEB must assign a percentage disability rating for each unfitting

condition.

       34.     A PEB’s disability rating controls the amount of military benefits and services to

which the service member is entitled upon discharge.

       35.     The rating, when at least 30 percent, dictates that a service member is “medically

retired” with monthly disability retirement pay and other benefits, such as lifetime healthcare

coverage and military commissary and exchange privileges (outcome “c”); when below 30

percent, the service member is “medically separated” with a one-time lump sum severance

payment and no additional benefits (outcome “d”). See 10 U.S.C. § 1201.

       36.     Title 10 of the U.S. Code and the rules of each of the service branches have long

mandated that the armed forces follow the Veterans Affairs Schedule for Rating Disabilities

(VASRD) when rating the disability of service members found unfit for duty due to physical or




                                               8
          Case 1:20-cv-00589-LAS Document 1 Filed 05/12/20 Page 9 of 20



mental disability. See 10 U.S.C. §§ 1201, 1203; National Defense Authorization Act for Fiscal

Year 2008, Pub. L. No. 110-118, § 1642(a), 122 Stat 465, codified at 10 U.S.C. § 1216a.

       37.     A service member found unfit may appeal the PEB’s decision in writing and in

person at a formal hearing. See DoDI 1332.18(3), Vol. I, Encl. 3(3).

                                Air Force Physical Profile System

       38.     The Air Force uses a Physical Profile System to assess an individual’s medical

status and functional abilities.     AFI 48-123, 1.3.     An Airman’s profile, with its formal

documentation of duty limitations, can directly lead to an Airman’s referral into IDES. The

profile system divides psychiatric diagnoses into four classifications, id. Table 1.1:

               a. S-1: “Diagnosis or treatment results in no impairment or potential impairment
                  of duty function, risk to the mission or ability to maintain security clearance.”

               b. S-2: “World Wide Qualified and diagnosis or treatment result in low risk of
                  impairment or potential impairment that necessitates command consideration
                  of changing or limiting duties.”

               c. S-3: “World Wide Qualified and diagnosis or treatment result in medium risk
                  due to potential impairment of duty function, risk to the mission or ability to
                  maintain security clearance.”

               d. S-4: “Diagnosis or treatment result in high to extremely high risk to the AF or
                  patient due to potential impairment of duty function, risk to the mission or
                  ability to maintain security clearance and which has already undergone an
                  MEB or [Assignment Limitation Code] fast track as determined by the
                  [Deployment Availability Working Group].”

       39.     When the Physical Profile identifies “a potential risk to an Airman’s health, safety

and well-being, the safety of the mission, or the ability of the Airman to effectively accomplish

the mission,” as indicated by an S-3 or S-4 designation, the Air Force must generate Form 469 to

identify those duty limitations. See id. 1.7.1.

       40.     An MEB referral is also required when a mental health condition causes “or is

expected to cause significant duty impairment or limitations for greater than one year.” Id.



                                                  9
         Case 1:20-cv-00589-LAS Document 1 Filed 05/12/20 Page 10 of 20



5.3.12; see id. 5.3.12.2 (requiring MEB for a mental condition “expected to have persistent duty

impairment (more than 1 year despite treatment)”).

                                  Plaintiff’s Military History

       41.     Mr. Valles-Prieto enlisted in the Air Force on February 15, 2005, at the age of 19.

At the time of his enlistment, he was in good health and did not exhibit any symptoms of mental

health disorders.

       42.     Mr. Valles-Prieto served as an Electrical/Environmental Systems Journeyman for

nearly ten years, including for two years in Kuwait. In this capacity, he was responsible for

troubleshooting and correcting electrical and environmental discrepancies on C-17 and F-15E

aircraft. He also removed, inspected, installed, and repaired system and subsystem components.

       43.     Mr. Valles-Prieto was considered a valuable member of the Air Force.            He

consistently received positive performance reviews, was often asked to train other aircrew

members, and received a number of commendations for his service to our country, including the

Air Force Achievement Medal and several awards for his role in combatting the global war on

terrorism. In addition, Mr. Valles-Prieto dedicated time to serving his community, including by

cleaning up the Puget Sound and as a volunteer with Adopt-A-Highway and Habitat for

Humanity.

       44.     Mr. Valles-Prieto was rated “above average” and “truly among the best” from

October 2007 through October 2012. For the period from October 2012 to October 2013,

however, his rating declined to “average.”

       45.     On February 1, 2013, in the middle of that review period, Mr. Valles-Prieto

walked into the mental health clinic at Seymour Johnson Air Force Base to schedule an




                                               10
         Case 1:20-cv-00589-LAS Document 1 Filed 05/12/20 Page 11 of 20



appointment after speaking with his primary care manager about depression. At that time, he

was a few months shy of his eighth year of service.

       46.     During this initial consult, Mr. Valles-Prieto reported that he no longer had the

motivation to do things he used to enjoy, like playing with his children, socializing, and

volunteering. He also stated that his depression was affecting his job. He described himself as a

“go getter” in the past, but more recently, he was less interested in his work and was having

difficulty concentrating. Mr. Valles-Prieto explained that he had been feeling this way for about

one-to-three years, and was seeking help because he had been unable to solve the issue on his

own.

       47.     The physician who saw Mr. Valles-Prieto on February 1, 2013, noted that he

scored positive for depression based on his self-reporting on his Patient Health Questionnaire-9

(PHQ-9), and that he was in severe pain during the appointment. The pain stemmed from a 2009

ankle injury, which was affecting his physical training and performance. That, in turn, caused

him to worry about his future in the Air Force, which contributed to his depression. Mr. Valles-

Prieto was prescribed an antidepressant and given an appointment for a psychiatric evaluation

with a licensed clinical social worker five days later.

       48.     Mr. Valles-Prieto reported the same depressive symptoms during his psychiatric

evaluation, and was diagnosed with Depressive Disorder (D/O) Not Otherwise Specified (NOS)

on February 6, 2013.

       49.     In addition to his Depressive Disorder, Mr. Valles-Prieto was treated for his ankle

injury, a knee strain, an acute lumbar strain, and tinnitus during his service in the Air Force.




                                                 11
         Case 1:20-cv-00589-LAS Document 1 Filed 05/12/20 Page 12 of 20



                             Plaintiff’s Separation from the Air Force

       50.      As an Electrical/Environmental Systems Journeyman responsible for inspecting

and repairing electrical systems on military aircraft, Mr. Valles-Prieto was required to maintain a

Secret security clearance.

       51.      Security clearances are only valid for a set period of time and must be periodically

renewed. When Mr. Valles-Prieto’s Secret security clearance expired in January 2014, a clinical

social worker reviewed his medical records and determined that, because of his mental health

condition, a renewed “Clearance is NOT recommended.” Mr. Valles-Prieto was accordingly

denied a Secret security clearance.

       52.      Without a security clearance, Mr. Valles-Prieto was unable to perform his job

responsibilities, leading to his separation from the Air Force and denial of re-enlistment.

       53.      After being denied re-enlistment as an active duty Airman, Mr. Valles-Prieto

applied to enlist in the Air Force Reserve, but was barred from doing so because the Air Force

concluded that he was “NOT Medically Qualified for reserves” due to his “mental health notes

and history.”    The determination was based predominantly on Mr. Valles-Prieto’s medical

records, which noted that in 2013, a mental health clinic determined that he had an elevated risk

for self-harm based on his self-reporting on his PHQ-9. He was accordingly denied Reserve

enlistment prior to his discharge from the Air Force.

       54.      On January 31, 2015, more than a year after his initial diagnosis and exactly a

year after his security clearance expired, which prevented his return to full duty, Mr. Valles-

Prieto was discharged from the Air Force for non-retention on active duty with a re-entry code of

“2X,” signifying he was considered but not selected for reenlistment. See AFI 36-2606, tbl. 5.3

(Sept. 20, 2019).




                                                 12
         Case 1:20-cv-00589-LAS Document 1 Filed 05/12/20 Page 13 of 20



       55.     At no point before his discharge was Mr. Valles-Prieto referred for IDES

processing. Without that referral, Mr. Valles-Prieto could not be medically retired and receive

the benefits rightfully owed to him under 10 U.S.C. § 1201.

       56.     On December 3, 2015, the U.S. Department of Veterans Affairs (VA) rated Mr.

Valles-Prieto’s medical conditions. The VA and the military’s PEB process use the same

criteria—the VASRD—to rate the degree of a veteran’s disability. Using the VASRD, the VA

assigned Mr. Valles-Prieto a 30 percent disability rating for his Depressive D/O NOS, effective

February 1, 2015. The VA also granted him a 10 percent disability rating for each of his

physical conditions: his ankle injury, knee strain, lumbar strain, and tinnitus. His overall

disability rating was 50 percent. (As the VA explained, because of the calculation used to

determine the combined rating, the percentages assigned for each condition do not necessarily

add up to the combined rating evaluating.)

                                     The BCMR Decision

       57.     In 2018, Mr. Valles-Prieto asked the BCMR to correct his military records to

reflect medical retirement status based on his Depressive Disorder.

       58.     In a letter accompanying his application to the BCMR, Mr. Valles-Prieto

presented his case, highlighting, among other things, that before his discharge, he was never

offered or provided any formal IDES processing, as required by law.

       59.     The BCMR requested an advisory opinion from a BCMR Medical Advisor to

address whether Mr. Valles-Prieto should have been referred to the IDES process. The Medical

Advisor determined that, with respect to his diagnosis of Depressive Disorder, “there appears to

have been a relationship between the declination/revocation of the applicant’s security clearance

[causing job loss] and some concerns with his mental wellness, due to the implicit risks his




                                               13
         Case 1:20-cv-00589-LAS Document 1 Filed 05/12/20 Page 14 of 20



condition imposes.” The Medical Advisor therefore recommended “an opinion from the Mental

Health Advisor regarding the applicant’s fitness to serve, from a mental health perspective.”

       60.     In a two paragraph discussion, the Mental Health Advisor determined that

although Mr. Valles-Prieto’s Depressive Disorder was the reason he was denied a security

clearance, there was “insufficient evidence to warrant the desired change of the record.”

Although the Mental Health Advisor offered three reasons that purportedly justified this

conclusion, the Mental Health Advisor did not cite any evidence, laws, or regulations in support

of these determinations.

       61.     First, the Mental Health Advisor acknowledged that Mr. Valles-Prieto “was

refused a security clearance because he requested treatment” for his depression, which rendered

him unable to perform his job. But, paradoxically, the Mental Health Advisor concluded that he

was still “fit for military service” and that his Depressive Disorder was not “severe enough to

interfere with his performance [of] his duties.”

       62.     Second, the Mental Health Advisor concluded that “the 8 year rule would apply”

to Mr. Valles-Prieto, thereby rendering him ineligible for IDES processing. This rule ostensibly

precludes consideration of a “preexisting condition” for IDES purposes “after the 8th year of

service.” The Mental Health Advisor determined, purportedly based on the Medical Advisor’s

report, that Mr. Valles-Prieto’s Depressive Disorder was a “preexisting mental health” condition,

which his service in the military “aggravated.” Because Mr. Valles-Prieto was discharged after

more than eight years of service based on an (allegedly) preexisting condition, the Mental Health

Advisor concluded that this “8 year rule” rendered him ineligible for IDES processing.

       63.     Finally, the Mental Health Advisor concluded that Mr. Valles-Prieto had

(allegedly) refused certain types of treatment for his Depressive Disorder, and so “he did not take




                                                   14
         Case 1:20-cv-00589-LAS Document 1 Filed 05/12/20 Page 15 of 20



responsibility for his own mental health condition,” and was therefore not eligible for a medical

discharge.

       64.     Mr. Valles-Prieto filed a letter disputing the Mental Health Advisor’s

determination, and explaining why he was, in fact, entitled to be referred to the IDES process.

First, he explained that, because his diagnosis prevented him from receiving a renewed security

clearance, it should have been rated either an S-3 or S-4 on the Physical Profile, either of which

would have triggered IDES referral, MEB review, and a medical discharge. Second, Mr. Valles-

Prieto explained that the record is devoid of any evidence that he had a preexisting mental health

disorder before he joined the Air Force. Mr. Valles-Prieto’s medical records indicate that, at the

time of his enlistment, he was in good health and did not exhibit any symptoms of mental health

disorders. The evidence cited by both the Medical and Mental Health Advisors demonstrates

that, at the earliest, Mr. Valles-Prieto began suffering from depression in his fifth year of service,

and that he did not report those symptoms to a physician until a few months shy of his eighth

year of service. Finally, Mr. Valles-Prieto explained that the Medical Advisor failed to cite any

DoD or Air Force requirement that service members suffering from mental health conditions

must take responsibility for those conditions if they wish to receive a medical discharge. Mr.

Valles-Prieto further explained that because noncompliance with treatment can be a symptom of

a mental health condition, even assuming he had refused certain treatment for his condition, this

should not be held against him.

       65.     On September 10, 2019, the BCMR notified Mr. Valles-Prieto that it had denied

his petition to correct his honorable discharge to a medical retirement. After summarizing Mr.

Valles-Prieto’s medical history and the Medical and Mental Health Advisors’ recommendations,

the Board issued a three sentence determination: “After reviewing all Exhibits, the Board




                                                 15
          Case 1:20-cv-00589-LAS Document 1 Filed 05/12/20 Page 16 of 20



concludes the applicant is not the victim of an error or injustice. The Board concurs with the

rationale and recommendation of the AFBCMR’s Medical and Mental Health Advisors and finds

a preponderance of the evidence does not substantiate the applicant’s contentions. Therefore, the

Board recommends against correcting the applicant’s records.” The Board did not address any

of the arguments Mr. Valles-Prieto raised in his objection to the Medical and Mental Health

Advisors’ recommendations.

                                            COUNT I

        66.     Plaintiff re-alleges and incorporates by reference the foregoing paragraphs as if

set forth in their entirety herein.

        67.     Plaintiff has exhausted his administrative remedies within the Air Force.

        68.     Title 10 U.S.C. § 1201 confers a substantive right to monetary benefits against the

United States by specifying the disability retirement pay and benefits to which a qualified service

member is entitled when he is medically retired.

        69.     The BCMR’s decision that Mr. Valles-Prieto’s Depressive Disorder interfered

with his ability to renew his required security clearance and that his Depressive Disorder was a

fitting condition not “severe enough to interfere with his performance [of] his duties” was

unsupported by substantial evidence, arbitrary, capricious, and otherwise contrary to applicable

law.

        70.     As a direct result of the BCMR’s unlawful actions, Mr. Valles-Prieto continues to

be deprived of the disability retirement pay and benefits to which he is entitled under 10 U.S.C.

§ 1201.




                                                16
          Case 1:20-cv-00589-LAS Document 1 Filed 05/12/20 Page 17 of 20



                                            COUNT II

        71.     Plaintiff re-alleges and incorporates by reference the foregoing paragraphs as if

set forth in their entirety herein.

        72.     Plaintiff has exhausted his administrative remedies within the Air Force.

        73.     Title 10 U.S.C. § 1201 confers a substantive right to monetary benefits against the

United States by specifying the disability retirement pay and benefits to which a qualified service

member is entitled when he is medically retired.

        74.     By rejecting Mr. Valles-Prieto’s argument about non-referral to the IDES process

and overlooking or ignoring the requirement that service members shall be referred for

evaluation within one year of the diagnosis of their medical condition if they are unable to return

to full military duty, the Board’s decision denying Mr. Valles-Prieto a medical retirement was

arbitrary and capricious, unsupported by substantial evidence, and contrary to law.

        75.     As a direct result of the Board’s illegal decision to deny Mr. Valles-Prieto’s

medical retirement, Mr. Valles-Prieto has been and continues to be deprived of the medical

retirement pay and benefits to which he is entitled under 10 U.S.C. § 1201.

                                           COUNT III

        76.     Plaintiff re-alleges and incorporates by reference the foregoing paragraphs as if

set forth in their entirety herein.

        77.     Plaintiff has exhausted his administrative remedies within the Air Force.

        78.     Title 10 U.S.C. § 1201 confers a substantive right to monetary benefits against the

United States by specifying the disability retirement pay and benefits to which a qualified service

member is entitled when he is medically retired.




                                                17
          Case 1:20-cv-00589-LAS Document 1 Filed 05/12/20 Page 18 of 20



        79.     The Board’s decision to deny Mr. Valles-Prieto a medical retirement was arbitrary

and capricious, unsupported by substantial evidence, and contrary to law because it determined

that Mr. Valles-Prieto was “fit” for full duty at discharge despite the requirement that a service

member found “fit” for duty cannot be administratively separated and/or denied re-enlistment

due to the fitting condition.

        80.     As a direct result of the BCMR’s unlawful actions, Mr. Valles-Prieto continues to

be deprived of the disability retirement pay and benefits to which he is entitled under 10 U.S.C.

§ 1201.

                                           COUNT IV

        81.     Plaintiff re-alleges and incorporates by reference the foregoing paragraphs as if

set forth in their entirety herein.

        82.     Plaintiff has exhausted his administrative remedies within the Air Force.

        83.     Title 10 U.S.C. § 1201 confers a substantive right to monetary benefits against the

United States by specifying the disability retirement pay and benefits to which a qualified service

member is entitled when he is medically retired.

        84.     The BCMR’s reliance on the Mental Health Advisor’s erroneous determination

that Mr. Valles-Prieto was ineligible for a medical retirement because (1) although his medical

condition prevented him from obtaining a security clearance, it was not severe enough to warrant

IDES processing; (2) Mr. Valles-Prieto’s Depressive Disorder was a “preexisting mental health

condition”; and (3) Mr. Valles-Prieto failed to procure the requisite behavioral health treatment

was unsupported by substantial evidence, arbitrary, capricious, and otherwise contrary to

applicable law.




                                                18
          Case 1:20-cv-00589-LAS Document 1 Filed 05/12/20 Page 19 of 20



        85.     As a direct result of the BCMR’s unlawful actions, Mr. Valles-Prieto continues to

be deprived of the disability retirement pay and benefits to which he is entitled under 10 U.S.C.

§ 1201.

                                            COUNT V

        86.     Plaintiff re-alleges and incorporates by reference the foregoing paragraphs as if

set forth in their entirety herein.

        87.     Plaintiff has exhausted his administrative remedies within the Air Force.

        88.     Title 10 U.S.C. § 1201 confers a substantive right to monetary benefits against the

United States by specifying the disability retirement pay and benefits to which a qualified service

member is entitled when he is medically retired.

        89.     The BCMR’s one-paragraph analysis fails to explain how its conclusion is

supported by the facts. The Board did not explain why the Medical Advisor’s recommendation

warranted denying Mr. Valles-Prieto’s request to adjust his military records, and it failed to take

account of contradictory evidence. Because the Board did not provide a reasoned decision, its

determination is unsupported by substantial evidence, arbitrary and capricious. See White v.

Mattis, No. 18-02867, 2019 WL 6728448 (D.D.C. Dec. 11, 2019).

        90.     As a direct result of the BCMR’s unlawful actions, Mr. Valles-Prieto continues to

be deprived of the disability retirement pay and benefits to which he is entitled under 10 U.S.C.

§ 1201.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays that this Court enter judgment against Defendant and

award the following relief:

        a.      Award Plaintiff disability retirement pay and benefits;




                                                19
          Case 1:20-cv-00589-LAS Document 1 Filed 05/12/20 Page 20 of 20



        b.       Order that Plaintiff’s military records be corrected to reflect that he was medically

retired at the date of his discharge;

        c.       Award Plaintiff interest, cost, and attorneys’ fees; and

        d.       Grant such other relief as the Court deems just and proper.



May 12, 2020                                          Respectfully submitted,

                                                      /s/ Danielle Desaulniers Stempel
Bart Stichman                                         Catherine E. Stetson
Esther Leibfarth*                                     Danielle Desaulniers Stempel†
Rochelle Bobroff                                      HOGAN LOVELLS US LLP
NATIONAL VETERANS LEGAL                               555 Thirteenth Street, NW
  SERVICES PROGRAM                                    Washington, D.C. 20004
1600 K Street, NW, Suite 500                          Telephone: (202) 804-7798
Washington, DC 20006                                  Facsimile: (202) 637-5910
Telephone: (202) 265-8305, ext. 152                   cate.stetson@hoganlovells.com
Facsimile: (202) 328-0063                             danielle.stempel@hoganlovells.com
esther@nvlsp.org
*                                                     †
 Licensed in New York; representation in the           Admitted only in Maryland; practice supervised by
District of Columbia limited to matters and           principals of the firm admitted in D.C.
proceedings before federal courts and
agencies.

                                      Counsel for Alver Valles-Prieto




                                                    20
